DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sherif Mahmoud (registration 71860) on 02/03/2022.
The application has been amended as follows: 
In the Claims:
Amend claim 1 as follows: 
Claim 1 (Currently Amended) A power cable comprising: 
a conductor; 
an inner semi-conductive layer covering the conductor; 
an insulating layer covering the inner semi-conductive layer; 
an outer semi-conductive layer covering the insulating layer; 
a metal sheath layer covering the outer semi-conductive layer; 
and a cable protection layer covering the metal sheath layer, wherein the inner semi-conductive layer comprises a plurality of layers formed by horizontally winding semi-conductive paper, 

wherein a total width of the inner semi-conductive layer is in a range of 0.2 to 1.5 mm.

Examiner’s Note
The Examiner indicated on 02/01/2022 to Mr. Mahmoud that the allowable subject matter of claim 5 needs to be rolled-up into independent claim 1 (AFCP2 Claim Amendments on 01/25/2022) to overcome the prior art of Mamoru used in 103 rejection in the previous office action (mailed on 01/06/2022), and as indicated in AFCP2 remarks. Therefore, permission was required from Mr. Mahmoud to do an Examiner’s Amendment to amend independent claim 1. Mr. Mahmoud gave permission for the proposed Examiner’s Amendment on 02/03/2022. 

Response to AFCP2 Claim Amendments
Applicant's AFCP2 Claim Amendments, filed on 01/25/2022, with respect to the 103 rejection of independent claim 1 is persuasive due to rolling-up and incorporating the allowable subject matter of objective claim 5 in an Examiner’s Amendment. The limitation of claim 5 defines “wherein a total width of the inner semi-conductive layer is in a range of 0.2 to 1.5 mm”. The rejection and objections of claims cited in the last Office Action (mailed on 01/06/2022) are withdrawn.
	
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a power cable comprising: …wherein a total width of the inner semi-conductive layer is in a range of 0.2 to 1.5 mm, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-12 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847